MilbankLatham Draft 5/1/165/3/16Confidential Subject to FRE 408 Exhibit 99.3 Chaparral Energy Inc., et al. restructuring support agreement May [], 2016 This Restructuring Support Agreement (together with the exhibits and schedules attached hereto, which include, without limitation, the Term Sheet (as defined below), as each may be amended, restated, supplemented, or otherwise modified from time to time in accordance with the terms hereof, this “Agreement”), dated as of May [], 2016, is entered into by and among:(i)Chaparral Energy, Inc. (“Chaparral Parent”) and each of its subsidiaries listed on Schedule 1 hereto (such subsidiaries and Chaparral Parent, each a “Chaparral Party” and collectively, the “Chaparral Parties”); and (ii)the holders of notes (the “Noteholders”) issued pursuant to (a)that certain Indenture dated as of September 16, 2010 among Chaparral Energy, Inc. as the Issuer, each of the guarantors party thereto, and Wilmington Savings Fund Society, FSB, as successor Trustee (as amended, restated, modified, supplemented, or replaced from time to time, the “2010 Indenture”), (b)that certain Indenture dated as of February 22, 2011 among Chaparral Energy, Inc. as the Issuer, each of the guarantors party thereto, and Wilmington Savings Fund Society, FSB, as successor Trustee (as amended, restated, modified, supplemented, or replaced from time to time, the “2011 Indenture”), and (c)that certain Indenture dated as of May 2, 2012 among Chaparral Energy, Inc. as the Issuer, each of the guarantors party thereto, and Wilmington Savings Fund Society, FSB, as successor Trustee (as amended, restated, modified, supplemented, or replaced from time to time, the “2012 Indenture”, and collectively with the 2010 Indenture and the 2011 Indenture, the “Indentures”, and all claims against the Chaparral Parties arising on account of the Indentures and the notes issued thereunder, the “Notes Claims”), in each case, that are signatories hereto (collectively, with any Noteholder that may become a party hereto in accordance with Section13 of this Agreement, the “Consenting Noteholders”).This Agreement collectively refers to the Chaparral Parties and the Consenting Noteholders as the “Parties” and each individually as a “Party”. Unless otherwise noted, capitalized terms used but not immediately defined herein have the meanings ascribed to them at a later point in this Agreement or in the Term Sheet (as defined herein), as applicable.
